Filed 5/11/22 P. v. Lopez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F082072
             Plaintiff and Respondent,
                                                                          (Fresno Super. Ct. No. F06906977)
                    v.

 JOSEPH ENRIQUE LOPEZ,                                                                    OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Gary R.
Orozco, Judge.
         Deborah L. Hawkins, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Levy, J. and Poochigian, J.
                                    INTRODUCTION
       In 2008, appellant Joseph Enrique Lopez (appellant) was convicted after a jury
trial of count 1, first degree murder, with two special circumstances: the murder was
intentional and committed while appellant was an active participant in a criminal street
gang (Pen. Code, § 190.2, subd. (a)(22));1 and the murder was committed by appellant
while the defendants were engaged in the commission of rape (§ 190.2, subd. (a)(17)).
       In 2020, appellant filed a petition for resentencing pursuant to section 1170.95,
and asserted he was not the actual killer, he was convicted under the felony-murder rule,
and/or the natural and probable consequences doctrine, and he could not be now
convicted of first or second degree murder because of the amendments to sections 188
and 189. The court denied the petition.
       On appeal, his appellate counsel has filed a brief which summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                                          FACTS2
       On June 12, 2006, police were called to a tow yard in Fresno where the body of
16-year-old Courtney Rice was discovered in the bed of a pickup truck. The decomposing
body was found lying face down, wrapped in a sleeping bag, plastic trash bags, and other
materials. Rice’s feet were handcuffed together, and her hands were handcuffed behind
her back. Her pants were lowered, exposing her buttocks. There was black electrical



       1All further statutory citations are to the Penal Code unless otherwise indicated.
       2The factual summary is taken from this court’s opinion that affirmed appellant’s
conviction on direct appeal, that was relied on in appellant’s petition, the People’s
opposition, and appellant’s opening brief. We have taken judicial notice of this court’s
records and nonpublished opinion in People v. Lopez (May 3, 2010, F056776), without
objection from the parties. We recite these facts to provide context for the court’s ruling
and the parties’ arguments. As will be explained below, we do not rely on this factual
summary in resolving the issues presented in this appeal. (See § 1170.95, subd. (d)(3).)

                                             2.
tape tangled in her hair. The chief pathologist of the county coroner’s office opined the
cause of death was “probable asphyxiation” caused by “binding and gagging.”
       The subsequent murder investigation uncovered evidence connecting Rice to the
defendants, and placing them together during a period between Friday, June 9, and
Sunday, June 11, 2006. At trial, the parties stipulated that all the defendants were active
members of the Bulldog criminal street gang.
       Two other individuals, Sylvester Carter and Maria Coronado, were also linked to
the victim. The prosecution’s case against the defendants pivoted on the testimony of
these two percipient witnesses, who testified pursuant to plea bargains entered on related
charges. At trial, Carter admitted he was a member of the Northside Crips, a criminal
street gang. Coronado testified she used to associate with the Bulldog gang when she
was a teenager and had since had her gang tattoos surgically removed.
       Carter testified he went to Michelle Molina’s apartment on Friday, June 9, 2006,
to use drugs; i.e., crack cocaine. When he arrived in the late afternoon, the door to
Molina’s apartment was partly open. He walked inside and was met by appellant and
Molina who told him he “might not want to be here right now, we doing something
serious.” Thinking they were trying to “party” without them, Carter said, “[S]top
playing” and pushed them aside. He then saw Rice lying on the floor in the middle of the
hallway. Her hands were handcuffed behind her back and her feet were handcuffed. She
was gagged and black electrical tape was wrapped tightly and painfully across her eyes
and around her head.
       Appellant told Carter, “[C]alm down, this was all right.” Appellant explained that
Rice had been “running her mouth.” Carter understood this to mean Rice had been
“snitching” or “talking about [appellant’s] … illegal activities.” Appellant asked Carter
to kick Rice or do something to show he was “down with the situation.” Carter kicked
Rice in the small of the back and appellant said, “That’s what I’m talking about.”



                                             3.
       Carter testified that at the time he went to Molina’s apartment, he believed
appellant, Molina, and Vargas were members of the Bulldog gang. After appellant
explained the situation, Carter understood that Rice had been snitching about appellant
and that serious things were happening as a result. The environment in the apartment
seemed dangerous. Carter agreed that, by testifying at trial, he was also being a snitch
and that this placed him in danger in prison. According to Carter, gangs, including the
Bulldogs and Northside Crips, had a “green light” on snitches. A snitch’s status was
worse than that of a rapist or child molester.
       After kicking the victim in the hallway, Carter went to join Vargas in the living
room, where they got high on crack cocaine appellant gave them. At some point,
appellant told Carter and Vargas to “[f**]k [Rice] in the ass” and added that she liked it
like that and deserved it. Carter said he would not touch Rice because she was “dirty.”
Carter explained that “she wasn’t in good hygiene care at the time,” and her clothes
“didn’t look too clean.”
       After Carter made these observations regarding the victim’s physical appearance,
appellant and Molina ordered Rice to “scoot on her backside towards the bathroom.”
During this time, Molina acted aggressively towards Rice, calling the victim bad names,
making derogatory statements about her appearance, and deriding her for believing she
was “going to be with” appellant. In the bathroom, Molina used a key to remove the
handcuffs from Rice’s hands and feet. Molina then undressed Rice and directed her to sit
in the bathtub where she doused Rice with water and shampoo for approximately 10 to 15
minutes.
       Afterwards, Molina put the handcuffs back on Rice, who was now naked, and
ordered her to scoot back out of the bathroom. Tired of seeing Rice “scooting”, Carter
picked Rice up by the arms and dragged her into the back bedroom, where he left her on
the floor.



                                             4.
       According to Carter’s testimony, Molina gave condoms to him and Vargas, and
appellant gave them crack cocaine. Carter and Vargas then went into the bathroom to
toss a coin to determine who would have sex with Rice first. Carter won the coin toss but
told Vargas to go first because he was having difficulty achieving an erection due to his
heavy crack cocaine use. Carter remained in the bathroom and tried to get an erection by
masturbating. A little later, Carter saw Vargas, shirtless and sweaty, emerge from the
back bedroom and walk down the hall towards the living room.
       When Carter went into the back bedroom, he found Rice on her knees and elbows
with her buttocks up in the air. She was no longer handcuffed, but the tape was still
around her eyes. Carter tried but was unable to have sex with the victim due to his
continuing lack of an erection. Carter told the victim, if asked, to lie and say they had sex
because he was afraid of how the others might react if they found out he did not do his
“part of the deal.”
       Coronado testified that throughout the night she saw the four men going back and
forth to the back bedroom and heard them saying things like, “Are you ready, is she
ready?” At one point, Alley and appellant were in the back bedroom together. She heard
appellant laughing and one of them say, “This is how real gangsters get down.”
       Carter testified that after he left the back bedroom, he encountered Molina in the
hallway. Molina had the key to the handcuffs and instructed Carter to put the handcuffs
back on Rice. Carter also handed Molina a condom, which she went and disposed of in
the kitchen. A little later, Molina announced: “You guys had your turn, now it’s mine.”
She then walked into the back bedroom and closed the door.
       Carter heard Molina yelling at Rice, calling her “a bunch of bitches,” and saying
“[Appellant] wasn’t going to be with her at that time.” In response, Rice was “yelling out
submissive terms.” Carter explained: “[Molina] would yell out, let’s say, ‘Do you
believe [appellant] is gonna be with you?’ [¶] And you will hear [Rice] say, ‘no.’ [¶]
‘Are you a fat bitch?’ [¶] You hear [Rice], say, ‘yes.’ ”

                                             5.
       Carter further testified that it also sounded like Rice was getting hit or kicked.
Molina was in the bedroom with Rice for at least an hour. Periodically she would come
out of the room looking “exhausted, … like she needed a break, catch her wind.” She
would rest for five or six minutes and then go back into the bedroom and shut the door.
       Later, appellant and Carter went into the back bedroom with Rice. Appellant
handed Carter a rock of cocaine and asked him what they should do with Rice. Carter
said he did not know. Meanwhile, appellant used a pellet gun to shoot small, green
rubber pellets at Rice, as she was lying handcuffed on the mattress. Rice would grunt
when the pellets hit her. In her testimony, Coronado also described seeing appellant
shoot Rice with the pellet gun and Rice flinch when the green pellets hit her.
       Carter testified that around daybreak he went out on the balcony/stairwell with
Molina and Coronado and smoked a cigarette. Before he went outside, he noticed the
door to the back bedroom was open. When he came back into the apartment, the door
was closed and he could hear muffled voices, which he recognized as belonging to
appellant and Alley. Carter went back out to the balcony and saw that Molina, Coronado,
and Vargas had left the apartment and gone downstairs to an area near the parking lot and
below the windows of the back bedroom. Carter went to join them.
       Carter heard the music that had been playing in the apartment suddenly get much
louder. He then heard Rice yelling “help” and “no.” He also heard a thumping sound
that was rattling the windows, but which was not caused by the music. Molina, who was
standing next to Carter, warned: “You better not run.” But when Carter looked up and
saw the maintenance man coming down the walkway, he panicked and ran away.
       Coronado testified that earlier appellant had exited the back bedroom holding his
shotgun and said, “This bitch is gonna have to die.” Shortly after appellant made this
statement, Coronado asked Alley permission to leave the apartment to go home to change
out of her work clothes. Alley told her she would have to come back to the apartment
afterwards. Although she had a cell phone, Coronado testified she was too scared to call

                                              6.
911 or try to get help for Rice because Alley knew where she lived. After Coronado
changed her clothes, she returned to Molina’s apartment around 5:00 or 5:30 a.m. It was
still dark outside. There were no sounds coming from the apartment. She saw Vargas
lying on the couch, apparently asleep.
       As Coronado walked to Molina’s bedroom, she noticed the doorway to the back
bedroom was open. Peering into the room, Coronado observed Rice lying face down on
the floor. Rice’s feet were handcuffed, and it looked like she was wearing clothes.
Coronado did not see anyone else in the bedroom.
       Once inside Molina’s bedroom, Coronado smoked drugs with Molina, appellant,
defendant, and Alley. Coronado was unsure where Carter was at this time. A little later,
Coronado saw Carter walk down the hallway, go into the back bedroom, and close the
door. Coronado heard some noises and it sounded like Carter had turned the music back
on. Appellant then left Molina’s bedroom and joined Carter in the back bedroom. This
was around 7:00 a.m. Coronado heard the music get louder. She then saw Vargas get up
from the couch in the living room and go into the back bedroom and close the door.
Finally, Alley also got up and went into the back bedroom and closed the door, leaving
Coronado and Molina alone in Molina’s bedroom. Coronado heard the four men talking
but could not make out what they were saying because of the music playing in the back
bedroom.
       Coronado started talking to Molina about trying to see if they could talk the guys
into letting them leave the apartment. After this, they went outside to smoke a cigarette.
About five minutes later, they came back into the apartment and went back into Molina’s
bedroom. The door of the back bedroom was still closed, and music was coming from
the room. The door opened and all four men came out. Appellant and Alley told Molina
and Coronado to keep an eye on Vargas and Carter and to make sure they did not leave.
Molina, Coronado, and Carter sat in Molina’s bedroom smoking drugs. Vargas returned



                                            7.
to the living room couch. Appellant and Alley went into the back bedroom. The door
was closed, and the music got a little bit louder.
       Molina and Coronado went outside to smoke another cigarette. Coronado walked
to the bottom of the stairs, and Molina stayed upstairs. A few minutes later, Carter came
down the stairs, walked past Coronado, and left the apartment complex. Coronado never
saw Carter again that morning.
       Meanwhile, Coronado heard thumping sounds that were not the beat of the music.
She assumed they were coming from the back bedroom. With each thump, the window
from that room vibrated. She was not able to hear anything else at that time.
       Coronado returned to the apartment. Appellant and Alley came out of the back
bedroom and yelled at Coronado for letting Carter leave. Appellant, Molina, Alley, and
Coronado then went into Molina’s bedroom together. The four sat and talked about
Carter. Appellant was upset and wanted to go look for him. The discussion lasted 10 or
15 minutes.
       Appellant then left the apartment to look for Carter. Coronado sat in Molina’s
bedroom with Alley and Molina for another 20 minutes. Alley left and went into the
back bedroom with Vargas and closed the door behind him. The music got a lot louder.
Molina and Coronado went back outside the front door to smoke a cigarette. Coronado
heard more thumping from the apartment and this time moaning and screaming like
someone was in pain. The screaming went on for 15 or 20 minutes.
       Coronado went downstairs. It was light by this time. She saw a maintenance man
throwing some trash in the dumpster and a couple of neighbors sitting on the stairs
smoking cigarettes. When she was at ground level in front of the two windows of
Molina’s apartment, she heard “screaming, thumping, like somebody was jumping up and
down.” The windows were rattling, and the volume of the music had been turned up a lot
higher. At this point in time, she had not seen appellant return to the apartment. The
only people in the apartment were Alley, Vargas, and Rice. Eventually, Alley came out

                                              8.
of the apartment. He was sweaty, his face was red, and he complained of being hot.
Alley said, “[S]he doesn’t want to die” and “[N]o matter what they do, she’s still
breathing.”
       Alley asked Molina about appellant and then went back into the apartment. When
Alley was on the balcony with Coronado, she only heard the music coming from the back
bedroom and no thumping or screaming. When Alley went back into the apartment, the
screaming and thumping started again. The screaming finally stopped, and the music was
lowered. Vargas stayed in the room and Alley came back out and said something to
Molina. After that, Alley said to Coronado that they needed to come up with a story to
explain what they were doing that day.
       In their testimony, Carter and Coronado went on to describe how the group later
met at a motel and made efforts to hide Rice’s body and other evidence of the crimes. It
was decided that the “girls” (i.e., Molina and Coronado) would return to the apartment
and clean up and that the “guys” would go over later and move the body. Coronado was
not happy with this arrangement and argued with Alley about it. Eventually she and
Molina returned to the apartment around 3:00 or 4:00 p.m., after first purchasing cleaning
supplies at a discount store.
       When they walked inside the apartment, there was an overwhelming stink. Molina
and Coronado got upset and started crying. They then hugged each other and went into
the back bedroom where Rice’s body was lying on the floor. There was a green
dishtowel over Rice’s face. Her right arm was in a fist by her side and the other arm was
twisted behind her back. She was wearing jeans, which were lowered, exposing the
pubic area. Coronado rolled Rice over to clean the carpet underneath her body.
Coronado and Molina also wiped down counters and doorknobs in the apartment.
       Early the next morning, Coronado drove back to Molina’s apartment and met up
with the others. Appellant and another individual, named Craig Mills, were in the back
bedroom trying to move a loveseat, which had Rice’s body on it. Rice’s body was

                                            9.
wrapped in a sleeping bag and her feet were still cuffed. As the men were trying to move
the loveseat, appellant seemed “happy.” He said that “it was turning him on to see [Rice]
like that” and “[t]hat he wanted to f[**]k her.”
       Rice’s body fell off the loveseat and appellant dragged it into the living room.
Appellant and Mills wrapped the body in a futon mattress and tied it with electrical cords.
They then took the body downstairs and put it in the bed of a blue pickup truck, which
belonged to the construction company where appellant’s brother worked and was his
brother’s work vehicle.
       The group drove in separate vehicles to a rural area of Fresno, stopping first at a
gas station to fill a five-gallon can with gas, which appellant indicated he was planning to
use to burn Rice’s body. They eventually pulled into an almond orchard. Appellant,
Vargas, and Mills retrieved shovels from the bed of the pickup truck and started to dig a
hole. They had been digging five or 10 minutes, when Coronado saw a light in the
distance and warned them that she thought someone was coming. They fled, abandoning
the pickup truck containing Rice’s body. The pickup was observed by a California
Highway Patrol Officer on the morning of Sunday, June 11, 2006, and ordered towed to
the impound lot where Rice’s body was discovered the following day.
       Amanda Essman, a resident of Molina’s apartment complex, testified that in early
June 2006, Rice described herself to Essman as appellant’s “hooker” and a “gangster”
and made statements to the effect that she and appellant had committed crimes (“done
dirt”) together. About 20 minutes after Rice made these statements, Essman confronted
appellant. Appellant denied Rice’s statements and told Essman that Rice was “crazy.”
Later, Rice called Essman a snitch and said she was going to kill her. Fearing for her
personal safety, Essman spent the night at a hotel.
       Another resident of the apartment complex, Terri Egger, testified that on Saturday,
June 10, 2006, she overheard Molina arguing with appellant. Molina told appellant,
“Don’t you bring that bitch to my place, don’t bring her over there,” and “If I ever see

                                            10.
that bitch again, I’m going to beat her ass.” Appellant said something about using the
person for prostitution and getting money for him by robbing people.
       A few hours later, Egger met Rice for the first time by a trash dumpster at the
apartment complex. Rice was not wearing any shoes and Egger invited her to her
apartment to give her some clothing.
       Later that evening, Molina told Egger that Rice was the person she had been
arguing about with appellant earlier that day. Molina came to Egger’s apartment around
9:00 or 10:00 p.m. Molina seemed nervous. She was limping and her knuckles were
swollen and bruised. Egger asked Molina how she injured her hand. Molina responded
that she was “made to fight some girl.” As to the limp, Molina said the girl’s head hit her
foot, and she was going to have to get rid of her shoes.
       Molina returned to Egger’s apartment around midnight, seeming more “antsy”
than before. Molina left some laundry at Egger’s apartment and never returned for it.
       Appellant’s brother, Richard Juarez, testified that he knew his brother had several
girlfriends. Juarez had met Rice in the past. The last time was about two weeks before
she died. Appellant told Juarez that Rice “had stuff on him.”
The Gang Expert’s Testimony
       As noted above, the parties stipulated that all defendants were active members of
the Bulldog criminal street gang.
       Detective Anthony Gates testified as the prosecution’s gang expert, that the
Bulldog gang is the largest gang in the greater Fresno area, with approximately 4,000
validated members. The Bulldog gang members identify with the color red and anything
related to the Fresno State athletic department such as the school’s bulldog mascot. The
Bulldog gang’s primary activities include murder, assaults, and witness intimidation.
       Presented with a series of hypothetical scenarios based on the facts and
circumstances in this case, Detective Gates opined, as to each defendant, that their
activities benefited, were directed by, and were in association with the Bulldog gang.

                                            11.
Among other things, Detective Gates testified that by acting in the presence of other
Bulldog gang members, defendants’ activities benefited the gang because “now each one
of them can attest – or testify to the fact that that person is willing to commit such violent
acts, again, garnishing the fear, garnishing the reputation.”
       It also benefited the gang when one of its members was successfully able to direct
others, including non-Bulldog members, to assist him in carrying out his crimes. Thus,
Detective Gates answered in the affirmative, when asked, “The individual who was using
the 16-year-old, as a prostitute, did his actions in having that snitch raped and murdered,
is that furthering the activities of the Bulldog gang.” The gang expert explained:
“[a]gain, you’re talking about a group that thrives on fear and intimidation, and you get
fear and intimidation by committing violent acts. And in that culture, the more fear and
intimidation and respect you have, the easier it is to be a gang.”
                           PROCEDURAL BACKGROUND3
       On January 7, 2008, a first amended information was filed that charged appellant
Lopez and codefendants Rodger Alley Jr., Elbert Vargas, and Michele Molina with count
1, first degree premeditated murder. As to all defendants, there were two special
circumstances alleged: (1) the murder was intentional, appellant was an active
participant in a criminal street gang, and the murder was carried out to further the
activities of the criminal street gang (§ 190.2, subd. (a)(22)); and (2) the murder was
committed by appellant while he was engaged in, or an accomplice in, the commission of
or attempted commission of, the crime of rape (§ 190.2, subd. (a)(17)(C)).
       Appellant and the codefendants were also charged with count 2, forcible rape
(§ 261, subd. (a)(2)), with the special allegation that they were engaged in tying or


       3 The following procedural background is based on the pleadings, minute orders,
printed jury instructions, and verdict forms from appellant’s jury trial contained in the
instant appellate record, and the record and this court’s opinion that affirmed his
convictions and sentence on direct appeal. (§ 1170.95, subd. (d)(3).)


                                             12.
binding the victim in the commission of the offense (§ 667.61, subd. (b)); count 3,
attempted forcible rape (§§ 664, 261, subd. (a)(2)) with the tying/binding allegation
(§ 667.61, subd. (b)); and count 4, false imprisonment by violence (§ 236). There were
gang enhancements and prior conviction allegations.
The Jury’s Verdicts
       On February 21, 2008, after a joint trial for appellant Lopez and codefendants
Molina, Alley, and Vargas, the jury reached the following verdicts.
       Appellant was the only defendant convicted of count 1, first degree murder, and
both special circumstances were found true: the murder was intentional and committed
while appellant was an active participant in a criminal street gang; and the murder was
committed during the commission or attempted commission of rape. The gang
enhancement was also found true (§ 186.22, subd. (b)(1)(C)).
       Appellant was found not guilty of count 2, forcible rape. He was convicted of
count 3, attempted forcible rape, with the tying/binding allegation and gang enhancement
found true; and count 4, false imprisonment by force, with the gang allegation.
       As to count 1, codefendant Molina was found not guilty of murder but convicted
of the lesser offense of involuntary manslaughter. The jury was unable to reach verdicts
on count 1 as to codefendants Alley and Vargas.4
Sentencing
       On December 19, 2008, the court sentenced appellant to life without the
possibility of parole for count 1, first degree murder, with a consecutive determinate term
of 11 years eight months as follows: the upper term of four years for count 3 and five
years for the attached gang enhancement; eight months for count 4 plus one year for the


       4 As to the other counts, both Molina and Vargas were found not guilty of count 2,
forcible rape; and guilty of count 3, attempted forcible rape, and count 4, false
imprisonment by violence. Alley was found not guilty of counts 2 and 3, and the jury
was unable to reach a verdict on count 4.

                                            13.
attached gang enhancement (one third the midterms); and one year for a prior prison term
enhancement (§ 667.5, subd. (b)).
Appellant’s Direct Appeal
       On May 3, 2010, this court filed the nonpublished opinion that affirmed
appellant’s convictions and sentence. (People v. Lopez, supra, F056776.) We rejected
his argument that the trial court abused its discretion in denying his posttrial motion for
disclosure of confidential juror identifying information.
       We also rejected his argument that the jury instructions were confusing and
violated his due process and fair trial rights. Appellant did not dispute “that the
instructions given in this case correctly stated the law,” but he claimed that this was a
complex case with multiple defendants and theories of liability, so that the instructions
“should have included some type of ‘roadmap’ explaining ‘the relationship between legal
theories of murder, malice and felony murder,’ ‘why felony murder is both a legal theory
of murder and a form of derivative liability,’ ‘why aiding and abetting and conspiracy are
distinct forms of derivative liability,’ ‘why aiding and abetting and conspiracy apply not
only to derivative liability but also evidentiary determinations,’ ” and argued that without
some guidance, “ ‘the lay jury in this case – and, indeed, in any complex case – has no
roadmap to guide the jurors. The jurors cannot reach a verdict on sound legal grounds.’ ”
       This court held appellant cited no authority for his assertion that in a complex
criminal case the trial court is required to provide a roadmap or overview explaining the
rationale behind particular jury instructions or the relationship between theories of
liability and rules of evidence set forth in the instructions, and we presumed the jurors
were intelligent and capable of understanding and correlating all jury instructions given,
and that they followed those instructions. We further held appellant failed to demonstrate
the instructions were so confusing that they violated his due process and fair trial rights,
and there was no reasonable likelihood that the jury applied the challenged instructions in
a way that violated his constitutional rights:

                                             14.
               “As the People note, there was no evidence of jury confusion with
       respect to the charges against appellant. Just before the verdicts were read,
       the trial court received a note that the jury was unable to reach verdicts on
       all counts as to two of the defendants. When the court brought the jury in
       and asked whether there was anything the court could do to assist the jury
       in reaching verdicts, Juror No. 12 expressed that he thought some of the
       instructions were ‘a little confusing’ and ‘conflicting one another.’ After
       the court explained it could not change the instructions, Juror No. 12 agreed
       with the other jurors that there was nothing more the court could do to help
       resolve their deadlock. The court then collected the verdict forms and read
       the verdicts, which revealed the jury had been unable to reach verdicts with
       respect to defendants Alley and Vargas on the murder count. After reading
       the verdicts, the court polled the jurors, and each juror individually
       affirmed that the verdicts were his or her own.

               “It is clear from the timing of his statements that any confusion
       exhibited by Juror No. 12 arose in the context of the jury’s deliberations on
       the murder count with respect to Alley and Vargas, and that the jury had
       already completed its deliberations with respect to appellant and defendant
       Molina. There is no indication the jury was confused or misapplied any of
       the instructions as to appellant.”
       We also rejected appellant’s claim that since he was the only person convicted of
murder, “even though the evidence indicated he was not in the apartment at the precise
time of Rice’s death, [that] somehow demonstrates the jury was confused by the
instructions. In view of the fact appellant does not challenge the sufficiency of the
evidence supporting his [murder] conviction, and that the jury was correctly instructed on
the various theories under which it could find appellant guilty of Rice’s murder, we find
no evidence of confusion in the jury’s verdict.”
       Finally, we rejected appellant’s assertion there was insufficient evidence to
support the gang enhancements and gang special circumstance.

               “The gang special circumstance required proof appellant
       ‘intentionally killed’ … Rice while he was ‘an active participant in a
       criminal street gang … and the murder was carried out to further the
       activities of the … gang.’ (§ 190.2, subd. (a)(22).) The gang enhancements
       required proof appellant’s crimes were committed ‘for the benefit of, at the
       direction of, or in association with any criminal street gang, with the
       specific intent to promote, further, or assist in any criminal conduct by gang


                                            15.
       members[.]’ (§ 186.22, subd. (b)(1).) [¶] As noted above, the parties
       stipulated the defendants were all active members of the Bulldogs criminal
       street gang.”
                            SENATE BILL NOS. 1437 & 775
       The instant appeal is from the denial of appellant’s petition for resentencing of his
murder conviction filed pursuant to Senate Bill No. 1437 (2017–2018 Reg. Sess. (Senate
Bill 1437)).
       Senate Bill 1437 became effective on January 1, 2019, and amended “ ‘the felony
murder rule and the natural and probable consequences doctrine, as it relates to murder,
to ensure that murder liability is not imposed on a person who is not the actual killer, did
not act with the intent to kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.’ ” (People v. Lewis (2021) 11 Cal.5th
952, 959 (Lewis).)
       “Substantively, Senate Bill 1437 accomplishes this by amending section 188,
which defines malice, and section 189, which defines the degrees of murder, and as now
amended, addresses felony murder liability.” (People v. Martinez (2019) 31 Cal.App.5th
719, 723; People v. Gentile (2020) 10 Cal.5th 830, 842.)5
       “In addition to substantively amending sections 188 and 189 of the Penal Code,
Senate Bill 1437 added section 1170.95, which provides a procedure for convicted
murderers who could not be convicted under the law as amended to retroactively seek
relief.” (Lewis, supra, 11 Cal.5th at p. 959.)
       “Pursuant to section 1170.95, an offender must file a petition in the sentencing
court averring that: ‘(1) A complaint, information, or indictment was filed against the


       5  As amended, section 189, subdivision (f) states an exception that allows
“individuals to be convicted of felony murder even if they did not act with malice and do
not fall in one of the three categories of section 189, subdivision (e), where the victim is
a peace officer engaged in the course of his or her duties and the defendant knows (or
reasonably should know) these facts.” (People v. Hernandez (2021) 60 Cal.App.5th 94,
99.)

                                             16.
petitioner that allowed the prosecution to proceed under a theory of felony murder or
murder under the natural and probable consequences doctrine[;] [¶] (2) The petitioner
was convicted of first degree or second degree murder following a trial or accepted a plea
offer in lieu of a trial at which the petitioner could be convicted for first degree or second
degree murder[;] [¶] [and] (3) The petitioner could not be convicted of first or second
degree murder because of changes to section 188 or 189 made effective January 1, 2019.’
[Citations.] Additionally, the petition shall state ‘[w]hether the petitioner requests the
appointment of counsel.’ [Citation.] If a petition fails to comply with subdivision (b)(1),
‘the court may deny the petition without prejudice to the filing of another petition.’ ”
(Lewis, supra, 11 Cal.5th at pp. 959–960.)
        “Where the petition complies with [section 1170.95,] subdivision (b)’s three
requirements, then the court proceeds to subdivision (c) to assess whether the petitioner
has made ‘a prima facie showing’ for relief. [Citation.] [¶] If the trial court determines
that a prima facie showing for relief has been made, the trial court issues an order to show
cause, and then must hold a hearing ‘to determine whether to vacate the murder
conviction and to recall the sentence and resentence the petitioner on any remaining
counts in the same manner as if the petitioner had not … previously been sentenced,
provided that the new sentence, if any, is not greater than the initial sentence.’ [Citation.]
‘The prosecutor and the petitioner may rely on the record of conviction or offer new or
additional evidence to meet their respective burdens.’ [Citation.] At the hearing stage,
‘the burden of proof shall be on the prosecution to prove, beyond a reasonable doubt, that
the petitioner is ineligible for resentencing.’ ” (Lewis, supra, 11 Cal.5th at p. 960.)
Lewis
        In Lewis, the court interpreted the provisions of section 1170.95 and held that
petitioners “are entitled to the appointment of counsel upon the filing of a facially
sufficient petition [citation] and that only after the appointment of counsel and the
opportunity for briefing may the superior court consider the record of conviction to

                                             17.
determine whether ‘the petitioner makes a prima facie showing that he or she is entitled
to relief.’ ” (Lewis, supra, 11 Cal.5th at p. 957.) “ ‘If the petitioner has requested
counsel, the court shall appoint counsel to represent the petitioner.’ ” (Id. at p. 963,
italics added in original.)
       Lewis also held that “at the prima facie stage, a petitioner’s allegations should be
accepted as true, and the court should not make credibility determinations or engage in
‘factfinding involving the weighing of evidence or the exercise of discretion.’ ” (Lewis,
supra, 11 Cal.5th at p. 974.) When the court conducts the prima facie determination,
section 1170.95, subdivision (b)(2) only permits screening out “noncomplying petitions,
not petitions that lack substantive merit.” (Lewis, at p. 968.)
       Lewis further held that after appointing counsel, the trial court may rely on the
record of conviction to determine whether the prima facie showing has been made in
order “to distinguish petitions with potential merit from those that are clearly meritless.”
(Lewis, supra, 11 Cal.5th at p. 971.) “While the trial court may look at the record of
conviction after the appointment of counsel to determine whether a petitioner has made a
prima facie case for section 1170.95 relief, the prima facie inquiry under subdivision (c)
is limited. Like the analogous prima facie inquiry in habeas corpus proceedings, ‘ “the
court takes petitioner’s factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his or her factual allegations
were proved. If so, the court must issue an order to show cause.” ’ ” (Ibid.)
       “ ‘However, if the record, including the court’s own documents, “contain[s] facts
refuting the allegations made in the petition,” then “the court is justified in making a
credibility determination adverse to the petitioner.” ’ ” (Lewis, supra, 11 Cal.5th at
p. 971, italics added.)
       “Appellate opinions … are generally considered to be part of the record of
conviction. [Citation.] However, as we cautioned in [People v. Woodell (1998) 17
Cal.4th 448, 457], the probative value of an appellate opinion is case specific, and ‘it is

                                             18.
certainly correct that an appellate opinion might not supply all answers.’ [Citation.] In
reviewing any part of the record of conviction at this preliminary juncture, a trial court
should not engage in ‘factfinding involving the weighing of evidence or the exercise of
discretion.’ [Citation.] As the People emphasize, the ‘prima facie bar was intentionally
and correctly set very low.’ ” (Lewis, supra, 11 Cal.5th at p. 972.)
       “[T]here is no categorical bar to consulting the record of conviction at the prima
facie stage.” (Lewis, supra, 11 Cal.5th at p. 972, fn. 6.) “In sum, the parties can, and
should, use the record of conviction to aid the trial court in reliably assessing whether a
petitioner has made a prima facie case for relief under [section 1170.95,] subdivision (c).”
(Id. at p. 972, fn. omitted.)
       The prima facie determination is a question of law, and the court may deny a
petition at the prima facie stage if the petitioner is ineligible for resentencing as a matter
of law. (Lewis, supra, 11 Cal.5th at p. 966.)
       Lewis announced a prejudicial error standard under People v. Watson (1956) 46
Cal.2d 818, if the court failed to appoint counsel or violated the petitioner’s statutory
rights under section 1170.95, and the petitioner must “therefore ‘demonstrate there is a
reasonable probability that in the absence of the error he [or she] … would have obtained
a more favorable result.’ [Citations.]” (Lewis, supra, 11 Cal.5th at p. 974.)
       Therefore, to demonstrate prejudice from the denial of a section 1170.95 petition
before the issuance of an order to show cause, the petitioner must show it is reasonably
probable that, absent error, his or her petition would not have been summarily denied
without an evidentiary hearing. (Lewis, supra, 11 Cal.5th at pp. 972–974; see People v.
Watson, supra, 46 Cal.2d at p. 836.)
Senate Bill No. 775
       In October 2021, Senate Bill No. 775 was enacted and amended section 1170.95,
effective on January 1, 2022. (2020–2021 Reg. Sess.; Stats. 2021, ch. 551, § 1 (Senate
Bill 775).) As a result of the amendments, section 1170.95 clarified that “persons

                                              19.
convicted of felony murder or murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a person based solely on that
person’s participation in a crime, attempted murder under the natural and probable
consequences doctrine, or manslaughter,” may file a petition to have that conviction
vacated under certain circumstances. (§ 1170.95, subd. (a), italics added.)
       The amendments also codified the holding in Lewis that “[u]pon receiving a
petition in which the information required by this subdivision is set forth …, if the
petitioner has requested counsel, the court shall appoint counsel to represent the
petitioner.” (§ 1170.95, subd. (b)(3).) After the petition is filed, the People shall file a
response and the petitioner may serve a reply. (Id. at subd. (c).)
       After the parties have the opportunity to submit briefs, “the court shall hold a
hearing to determine whether the petitioner has made a prima facie case for relief.”
(§ 1170.95, subd. (c).) If the petitioner makes the prima facie showing, “the court shall
issue an order to show cause.” (Ibid.) If the court declines to issue an order to show
cause, “it shall provide a statement fully setting forth its reasons for doing so.” (Ibid.)
       If an order to show cause is issued, “the court shall hold a hearing to determine”
whether to vacate the petitioner’s conviction, recall the sentence, and resentence
petitioner. (§ 1170.95, subd. (d)(1).) At the hearing, the prosecution has the burden to
prove beyond a reasonable doubt that petitioner is guilty of murder or attempted murder
under the amended versions of sections 188 and 189. (Id. at subd. (d)(3).)
       “At the hearing to determine whether the petitioner is entitled to relief … [t]he
admission of evidence in the hearing shall be governed by the Evidence Code, except that
the court may consider evidence previously admitted at any prior hearing or trial that is
admissible under current law, including witness testimony, stipulated evidence, and
matters judicially noticed. The court may also consider the procedural history of the
case recited in any prior appellate opinion. However, hearsay evidence that was
admitted in a preliminary hearing pursuant to subdivision (b) of Section 872 shall be

                                              20.
excluded from the hearing as hearsay, unless the evidence is admissible pursuant to
another exception to the hearsay rule. The prosecutor and the petitioner may also offer
new or additional evidence to meet their respective burdens. A finding that there is
substantial evidence to support a conviction for murder … is insufficient to prove,
beyond a reasonable doubt, that the petitioner is ineligible for resentencing.” (§ 1170.95,
subd. (d)(3), as amended by Stats. 2021, ch. 551, § 2, eff. Jan. 1, 2022, italics added.)
                     APPELLANT’S SECTION 1170.95 PETITION
       On August 10, 2020, appellant filed, in pro. per., a petition for resentencing
pursuant to section 1170.95, and requested appointment of counsel. Appellant adopted
the factual and procedural history of the case from this court’s opinion on direct appeal,
included a copy of the opinion as a supporting exhibit, and stated that he would
incorporate additional facts from the trial record as relevant to his petition.
       The petition asserted the record showed “both first degree felony murder and
murder under a natural and probable consequences theory were argued before [the] jury,
and that the jury expressed confusion as to the instructions. Specifically, the jury was
instructed on three types of derivative liability for murder, rape, and attempted rape:
(1) aiding and abetting liability; (2) conspiracy liability; and (3) felony-murder liability.
Within the category of felony-murder liability, the jury was instructed on personal
liability, derivative liability as an aider and abettor or conspirator, and derivative liability
as [an] aider and abettor or conspirator based on natural and probable consequences. The
confusing nature of these aiding and abetting instructions was brought to the court’s
attention by the jury, but the court offered no enlightenment. As such, a prima facie case
exists such as to entitle petitioner to be resentenced pursuant to the provisions of …
section 1170.95.”
       Appellant filed a supporting declaration that he was convicted of first degree
murder pursuant to the felony-murder rule and/or the natural and probable consequences
doctrine; he could not be now convicted of first or second degree murder because of the

                                              21.
amendments to sections 188 and 189 since he was not the actual killer; he did not, with
the intent to kill, aid, abet, counsel, command, induce, solicit, request, or assist the actual
killer in the commission of murder; and he was not a major participant who acted with
reckless indifference to human life.
The People’s Opposition
       On September 15, 2020, the People filed opposition, also based on the factual
statement from this court’s opinion on direct appeal, with a copy of the opinion as a
supporting exhibit. The People argued the court could rely on this court’s prior opinion
to make the prima facie determination.
       The People asserted that while the jury was instructed on felony murder and the
natural and probable consequences doctrine, appellant failed to make a prima facie
showing for relief under section 1170.95 as a matter of law because the jury found true
the gang special circumstance under section 190.2, subdivision (a)(22), that appellant
intentionally killed the victim while he was an active participant in a criminal street gang.
The Court’s Denial of the Petition
       The superior court did not grant appellant’s request to appoint counsel, invite
further briefing, or conduct a hearing on the petition.
       On October 22, 2020, the court filed an order that dismissed the petition with
prejudice based on the record of conviction, because he failed to make a prima facie case
and was ineligible as a matter of law. “The gang special circumstance required proof
petitioner ‘intentionally killed’ the victim. Although likely the actual killer, at a
minimum the petitioner did, with the intent to kill, aid, abet, counsel, command, induce,
solicit, request, or assist the actual killer in the commission of murder in the first degree.”
       On November 19, 2020, appellant filed a timely notice of appeal.
                                       DISCUSSION
       As noted above, appellant’s counsel filed a Wende brief with this court. The brief
also includes the declaration of appellate counsel indicating that appellant was advised he

                                              22.
could file his own brief with this court. By letter on April 9, 2021, we invited appellant
to submit additional briefing. He did not do so.
       Appellant’s petition was filed and denied before the decision in Lewis and Senate
Bill 775’s amendments to section 1170.95, but the amended statute applies since
appellant’s case is not yet final. The court gave a statement of reasons for why it did not
issue an order to show cause, but it did not grant appellant’s request to appoint counsel,
invite further briefing on the matter, or conduct a hearing on the prima facie issue, and it
may have engaged in premature factfinding at the prima facie stage. (§ 1170.95,
subd. (c).)6 We may affirm the denial of the petition if appellant was not prejudiced by
the statutory errors in this case. (Lewis, supra, 11 Cal.5th at pp. 972–974.)
       To demonstrate prejudice from the denial of a section 1170.95 petition before the
issuance of an order to show cause, the petitioner must show it is reasonably probable
that, absent the statutory error, his petition would not have been summarily denied
without an evidentiary hearing. (Lewis, supra, 11 Cal.5th at pp. 972–974; People v.
Watson, supra, 46 Cal.2d at p. 836.) The prima facie determination is a question of law,
and the court may deny a petition at the prima facie stage if the petitioner is ineligible for
resentencing as a matter of law. (Lewis, supra, 11 Cal.5th at p. 966.)7 A section 1170.95


       6  The opinion from appellant’s direct appeal is part of the record of conviction that
may be considered to determine whether the petitioner has made a prima facie showing of
resentencing eligibility. (Lewis, supra, 11 Cal.5th at p. 972.) However, the role of the
appellate opinion is circumscribed. The factual summary contained in an appellate
opinion is not considered admissible evidence regarding a petitioner’s resentencing
eligibility (§ 1170.95, subd. (d)(3)), and the court may not engage in factfinding based on
the appellate opinion at the prima facie stage (Lewis, at p. 972).
        7 The court may rely on jury instructions, which are part of the record of
conviction, to make the prima facie determination because the instructions “given at a
petitioner’s trial may provide ‘readily ascertainable facts from the record’ that refute the
petitioner’s showing, and reliance on them to make the eligibility or entitlement
determinations may not amount to ‘factfinding involving the weighing of evidence or the
exercise of discretion.’ ” (People v. Soto (2020) 51 Cal.App.5th 1043, 1055, disapproved
on another ground in Lewis, supra, 11 Cal.5th 952.

                                             23.
petition is properly denied if the jury made a true finding on a special circumstance that
renders the petitioner ineligible for relief. (People v. Fayed (2020) 9 Cal.5th 147, 201–
202; People v. Nunez (2020) 57 Cal.App.5th 78, 90–91; People v. Allison (2020) 55
Cal.App.5th 449, 457–458.)
       We find any statutory error is not prejudicial because the jury found true the gang
special circumstance under section 190.2, subdivision (a)(22) – that “[t]he defendant
intentionally killed the victim while the defendant was an active participant in a criminal
street gang … and the murder was carried out to further the activities of the criminal
street gang.” The jury was instructed that to find the gang special circumstance true, the
People had to prove appellant “intentionally killed” the victim, he was an active
participant in a criminal street gang, and the murder was carried out to further the
activities of the gang. Accordingly, defendant is ineligible for relief
under section 1170.95 as a matter of law because the gang special circumstance requires
“that the defendant intentionally killed the victim [citations], and the court would be
correct to summarily deny a petition in such a case because the defendant could not make
a prima facie claim that he was entitled to relief.” (People v. Allison, supra, 55
Cal.App.5th at p. 460.)
       The jury also found true the felony-murder-rape special circumstance. The jury
was instructed that if it found appellant guilty of first degree murder, and he was not the
actual killer, it must consider the special circumstance of felony murder/rape and decide
whether he “acted either with intent to kill or reckless indifference to human life.” In
order to prove this special circumstance for a defendant who is not the actual killer but
who is guilty of first degree murder as an aider and abettor or member of a conspiracy,
the People must prove either that defendant intended to kill, or that he was “a major
participant in the crime,” and he “acted with reckless indifference to human life.” The
jury was thus required to find he acted “with reckless indifference to human life and as a
major participant” in aiding or abetting the commission of the underlying felony.

                                             24.
(§ 190.2, subd. (d); People v. Gutierrez-Salazar (2019) 38 Cal.App.5th 411, 419.) In
other words, “[t]he language of the special circumstance tracks the language of Senate
Bill 1437 and the new felony-murder statutes.” (Gutierrez-Salazar, at p. 419.) A panel
of this court has recently resolved to follow the line of authority holding that a felony-
murder special circumstance finding precludes relief as a matter of law. (People v.
Simmons (2021) 65 Cal.App.5th 739, 748–749, review granted Sept. 1, 2021, S270048.)
We agree.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                             25.